MEMORANDUM
PER CURIAM.
Appellant mother appeals from a judgment of the Circuit Court of St. Louis County which modified a decree of dissolution by transferring the primary custody of the minor son born of the marriage to the respondent father.
It would serve no purpose to set forth in detail the evidence adduced by the mother and refuted by the father. The mother s brief relies almost solely on the argument that the judgment was against the weight of the evidence. This court must defer to the trial court’s assessment of the credibility of the parties and witnesses.
After a thorough review of the record on appeal this court finds that the judgment was not against the weight of the evidence and was supported by substantial evidence of changed circumstances. There was no error of law. Rule 73.01; Murphy v. Carron, 536 S.W.2d 30, 32[l-3] (Mo. banc 1976). An extended opinion would have no precedential value.
The judgment is affirmed in compliance with Rule 84.16(b).